  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )       CRIMINAL ACTION NO.
       v.                                  )          2:19cr118-MHT
                                           )               (WO)
KHIRY DEVON LACEY                          )

                          MENTAL-HEALTH ORDER

       In accordance with the provisions in the judgment

of conviction entered today, it is ORDERED that, upon

commencement of supervised release, the United States

Probation Office shall:

       (1)   Arrange      for     a    mental-health            evaluation   of

defendant Khiry Devon Lacey by a clinical psychologist,

within 30 days of the beginning of supervision, which

should be sufficiently comprehensive and in-depth, and

done    by   someone       with       the        sufficient      mental-health

credentials, to: (a) identify and recommend appropriate

treatment     for    any    mental             illnesses,     substance-abuse

disorders, and cognitive and intellectual disabilities;

(b)    identify     and    give       an       official   DSM    diagnoses   if

warranted; and (c) recommend an appropriate plan for
mental-health        and/or        substance-abuse           counseling,

including recommendations as to how defendant Lacey can

develop   skills     to    cope    with       life   stressors   without

resorting to the use of drugs.

    (2)     File     a    report       of     the    mental-health     and

substance-abuse evaluation under seal with the court

within 60 days of the beginning of supervision.

    (3)     Arrange        for     a        comprehensive     vocational

assessment, to be completed and filed with the court

within 60 days of the beginning of supervision.

    Aside     from       those     listed      in    the    judgment   of

conviction,     other      provisions          of    defendant   Lacey’s

supervised release are left open at this time.

    DONE, this the 27th day of January, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
